OFFICE   OF T’HE AlTORNEY     GENERAL   ?F   I?=!
                                      AUSTIN
                                                                     .,

QlLIALoc. Wlna
rrm!mn omlsmu.
        HonorableJeff Di StLnion,:V'i&-Chairman
        State A#alre Oommltt,eo,~
                              "




                 "The teriioonund oarrler'tieawdany aldrart..; "~
             oarriiaywhioh  holds ,itaplfou<to,the gsneral:pubLio:
             to engagein.'the.:tran~portation.ln      intras$ate"oommerfe
                                                                       :
             by ulroraft.o$.‘,periaone or, ,pr~p~e~~~ or tiny'
                                                            ,olaoeor
.   :   .                                                  --\
                            .   .-~




        Eonorable         Jeff D. Stinson, Vloe-Chalrman         Page 2

                olasses thereof for oompensatlonor hire whether over
                regular or irregular routee, airlanes or airways.
                    “The ters * oontraot oarrler’means any aircraft
                oarrier whioh, under Individualor speoial oontraots
                or agreements, engG’gesin the transportation,’in intra-
                state oommeroe, by .airoraftof persona or propsrty .for
                oospensationor hire.
                    The bill provides that no alroraft oarrler shall
            operate within the State, either as .a oommon oarrler or as
            a oontraot oarrler, without.obtaining a oertifioateof eon-                ‘.
            venlenoe and neoesslty~fromthe Railroad Comuisslon.
                     Seotlon 16, of the &ot provides in ~parb:
                   “The purpose of this Act is to regulate the operation         ,’
               :andnavigation of airoraft used-in .thisState to traneport
               persons or property for hire in intrastate oomme2o~e;.. .”             ~,’ ‘i
                 Wltbout~ a given faot sltuatioqbe&e. us.we o&ot
         oategorioallyanswer your question. It is oonoelvable that
         oertain,oontraotsmight be made between farmers and airplane
        operators,whloh.‘would  bring the operator thereof within the      ‘~’
        purview of the bill. The individual oontraote should be
        -made subjeot to sorutlny for the.purpose or asoertainlng
        whether or not euph oontraots provided for ~thetransportation
        or property3or hire, however, we do not believe that a oon-
        traot entered into by and between a f’armerand an aikplsne
        pllor or oommer’oialairplane operator by which the pilot or
        operator obligated himself to spray or dust poisons upon the
        farmer*s crops for.an ‘agreedoonsideratlon,would bring the       .
        operator thereof within the’regulatoryp~lovisionsof the bill.
        We do not believe that he would be oarrying .*personsor,property
        ror oompensationor shire*. Ris oontraot.youldbe one ,for
        eerviog( “,The,oarryj.ng or transporting,of.
                                                   suoh~poisons would
        be but jnotdental to ~the performanoeof his o~ontraot~for service;:
                  ..i Ry,,‘supplemental &quest from RonoFabie John Lee ‘Smith,    ‘.
                                                                                   /
            Lieutenant:   (Governor,we are requested to render-an opinion as       i
            to whethei?‘,:or~not private fliers of alrorait.andalso owners
            of.alroraft.:.who  have been in,the business of ~flylngpersons
            for hire ,ov’&r,‘iTregular  routes and irregular.schedules to tiy
            point or:. po$tit.s
                              .in:Texas:would oonieuuder the grandfather
            olauee .@‘#j.t&~~ ,.ayqtion  rour or seotlon five o$ saia bill.
                                                                                .
                              ~,
                                                       --.~




     Honorable Jeff D. Stinson, Vioe-OhaIrman                          Page 3

             The bill referred to by the Lieutenant Governor Is
     Senate Bill 61, whloh is the identloalbill oonsldered herein-
     above,
           We believe the private fliers and airoraft owners
    mentioned are.within the #iview of the bill.and subjeot to
    regulation thereunder...'.
            Seotlons four and five of the bill deal with ooamon
     oarriers and contraat oarriers and read as follows:.
                        *After the effective date of this Aot no aircraft.
                    oarrler shall operate as a oomuon carrier in intrastate
                    oonuneroewithout,firsthaving obtained from,the Co3mission ,
                    under the provisions of this Aot, a oertifioateof publio
                    convenienoeand neoessity pursuant to a finding that the
                    public convenienceand neoessity require such operation.
                    Provided, however, If any such oarrier or Dredeaessor in
                    interest was in bona fide ~operation.asa common carrier
                    by aircraft on Deoember l;.1942i over ,theroutes',.airlsnes.
                    an6 airways.or;w%thinthe territoryfor which application
                    is made and has so operated oontinuouslysinoe that time,
                    the Commission sh&Ll.lssue such oertificatewithout re-
                    quiring further proofthat public oonvenienoe~ and neoussity
                    will be served-by suoh operation, end without furth‘erpro-.
.
                    oeedings, ifapplloatlon is made for suoh oertifioate to
                    the Commission, in oomplianoewith'this Aot within  120
                    days ,after,theeffective,date of this Act. ,If,suohappli-,
                    oation is'timely filed as required herein~the applicant
                    shall be~entltled to continue to operate,until his appli-
                    oation Is,aoted op by the Commlsslonr
              : ?After~,theeffeotive date of this Aot'no airoraft
             oarrier shall pperate as a.oontraot carrier withoutfirst .
             having'obt+ed from the Commission a'oontraot oarrier
             pernit issued in complianoewith the requ,irements of this
             Aot, pursuant to's finding by the Commission that the
             proposed~operationwill be oonsistantwith the~publio ,.
             interest; .Provided,however, if any suoh oarrier or
             prOdeoess,orin interest was in bona fide operation as
             qontraot:oarrier,by airoraft on Deoember.l, 1942, over
             thtiroutee,.airlaneo~and airways or within the territory
             fo,ti,whi@,applloatlonis -de and has so operated oon-
            ~tlnuousfysinoe~that tine; the Commission shall issue
          'I.su.& permitwithout further prooeedings lf applloation
         ~,.'
            ~+s'madeto the~Com@issionfor suoh permit; in oomplianoe
          ._'
    .-                                                        ._
                                                                   :    I

          I   ,,‘.‘,:              .’



                                        ‘.
    .__.:    -                                                      -_-
_




                 honorable Jeff D. Stlnson, Vioe-Chair&n                  Page 4
                                                                              ‘,


                       with this Aot, within 120 days after the effleotive
                       date of this Aot. If such appll6atloals’timely filed
                       as required hereln;.theapplicant shall be entitled to
                       oontinue to operate until his applloation is acted on
                       by the Comiss+on..                           ._
                         We do not determlnewhether the’aircraft oarriers
                 inquired about are oommon oarriers or oontraot oarriers.         That
                 would depend upon a more detailed.desoriptlonof their method
                 or operation. It 1s our opinion, however, that they would be
                 entitled to the benefit afforded by the grandfather clauses of
                 seotlon four or rive, depending upon a prior determinationof
                 the oategory into whloh they should fall.                          ..
                       .              : ...“.:-
                                              ;.     : . .,,
                                   : ,,~.,
                                        ..,‘..
                                            .,-.,..‘.’
                                                    ‘,,1~ ~~Yours   ‘vel’y~
                                                                    ‘. truly ’
                               . ‘:
                                                        ,::.
                                                          * ;BTpoRNEY  GliwERu OF TlEQs
                                      ‘,‘:;y
                                          ,_:.
                                            :.‘-
                                 ’   ‘..,.y:;:~
                          :                       ,     :.. .~, .l..‘!.
                                                                     .I, :
                                                  ., ~. ~By. ,i~..‘L~..t’
                                                                      :.~,
                                                                       Dyd mtrong
                                                      ” ~.\.;.,.b~~
                                                               -.~         : I,
                                                                 ,..,‘,~.,.:)AsSistant
                 Lfbnob                                       ,’   ._ ‘>::.;.;;”:
       ...                                                ,.,
                                                            ‘..I ,:,, ..;~ . .:
                 hod       APPROVEQ Mm.     ~26,;
                                                .x343   ',.
                                                          : ~'~. ~1i .~'
                                                                       ~:~.        in
                                                                    .




                                                                            ,           .


                                          .~ . .
                                                               .,

                                             :